FILED
                           NOT FOR PUBLICATION
                                                                           APR 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: GREGORY MELVIN HAYNES,                    No. 14-15484

                                                 D.C. No. 5:10-cv-04642-DLJ-
GREGORY MELVIN HAYNES,                           RMW

              Petitioner - Appellant,
                                                 MEMORANDUM*
 v.

STANDING COMMITTEE ON
PROFESSIONAL CONDUCT, for the
United States District Court for the
Northern District of California,

              Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                       Argued and Submitted April 14, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Gregory Melvin Haynes appeals an order from a three-judge panel of the

district court affirming the district court’s order disbarring him from the practice of

law before the United States District Court for the Northern District of California.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      First, the local rules in effect at the time of the disciplinary proceeding

authorized the district court to disbar Haynes. The rules authorized: a judge to

refer attorney misconduct complaints to the Standing Committee on Professional

Conduct, N.D. Cal. Civil L.R. 11-6(a)(4) (2010); the Standing Committee to

investigate charges that “any member of the bar of [the] Court . . . has engaged in

unprofessional conduct in connection with an action in [the] district,” N.D. Cal.

Civil L.R. 11-7(c) (2010); the Standing Committee to “institute a disciplinary

proceeding by filing with the Clerk a sealed petition” if “a majority of the members

determine that public reprimand, suspension, disbarment, or other formal

discipline is warranted,” N.D. Cal. Civil L.R. 11-7(c)(3) (2010) (emphasis added);

and the judge assigned the case to impose discipline after issuing an “order to show




                                           2
cause . . . why [the respondent attorney] should not be disciplined as prayed for in

the petition,” N.D. Cal. Civil L.R. 11-7(c)(4) (2010).1

      Second, the district court did not abuse its discretion by choosing to disbar

Haynes. See In re Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011). It is undisputed

that Haynes repeatedly directed profane and abusive language toward opposing

attorneys, filed a declaration regarding his behavior that was contradicted by his

own testimony, regularly missed deadlines, and, most significantly, caused client

matters to be dismissed in the district court due to discovery violations and on

appeal for failure to prosecute. Haynes fails to acknowledge his actions or accept

any measure of responsibility. Accordingly, the district court did not abuse its

discretion by concluding that “suspension from practice and time to reflect on his

professional failings would not serve to protect the public, the court, and other

attorneys who practice [in the Northern District] from the deleterious effects of Mr.

Haynes’ lack of professional responsibility,” and that disbarment was therefore

appropriate. See Ex parte Wall, 107 U.S. 265, 288 (1883) (noting disbarment

serves not as punishment but to protect the public and the courts).

      1
              The version of the local rules that came into effect midway through
the disciplinary proceeding authorized the same procedure and discipline. See
N.D. Cal. Civil L.R. 11-6(e) (2012). The district court offered Haynes the choice
of local rule version, but Haynes declined to decide so the district court continued
to follow the version in effect when the proceedings began.

                                          3
      Haynes argues that various judges before whom he appeared were biased

and that his disbarment proceedings were procedurally deficient. But Haynes

makes no persuasive showing of bias or that he was prejudiced by any asserted

procedural deficiency.

      AFFIRMED.




                                        4